DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of the independent claims, the applicant claims the splatter shield is “coupled to the usable end of the shaft”. It is unclear what the applicant regards the “usable end”, such as it is the tip, i.e. the very end of the shaft or is it a portion of the shaft, such as it extends along a length of the shaft. For examination purposes is it being interpreted as an end portion of the shaft that extends along a length and not just an end/tip portion.
The term "substantially" in claims 3, 8, 13 and 18 is a relative term which renders the claim indefinite.  The term "substantailly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the For examination purposes, “substantially clear plastic” is being interpreted as clear plastic and “substantially circular” is being interpreted as circular. 
With respect to claim 20, the applicant claims “a dental instrument” and then further claims “for a dental instrument” and “of a dental instrument”. It is unclear if the different citations of a dental instrument as referencing the same dental instrument of different instruments. For examination purposes, the claim is being interested as only claiming a single dental instrument.  
Claim 20 recites the limitation "the useable end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the shaft" in lines 5, 9, and 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rizkalla (5,376,003).
Rizkalla discloses with respect to claim 1, a dental instrument 10 comprising a shaft 13 including a graspable end (the graspable end being the end of the shaft that is held by the handle 12) and a usable end 14/15/16 (see 112 rejection above regarding how the limitation is being interpreted), a splatter shield 30, the splatter shield comprising a pliable sheet material having within the sheet material an aperture 36 formed therethrough (see figs. 1-3, col. 3, ll. 53-59, 66-68, col. 4, ll. 1-12, it is noted that the material of the shield is a sheet material since it is formed of a single integral sheet of material and it is pliable in that it stretches to fit the nozzle to provide a friction fit), the apertures sized and shaped in a way to be frictionally and selectively coupled to the usable end of the shaft of the dental instrument (col. 3, ll. 53-59, 66-68, col. 4, ll. 1-12). 
Rizkalla further teaches with respect to claim 2, wherein the shaft is at least one of an air water syringe tip (see fig. 1, abstract, “the deflector shield is slipped upon a dental air/water/spray syringe”).
Rizkalla further teaches with respect to claim 3, wherein the splatter shield is formed of substantially clear plastic (see abstract, col. 3, ll. 53-59, “transparent…synthetic plastic material”).
Rizkalla further teaches with respect to claim 8, wherein the aperture 36 comprises a substantially circular hole in the sheet material (see figs. 2-3, col. 4, ll. 2-6, “the diameter of the generally cylindrical opening or bore 36”, the bore is circular in cross section since it is cylindrical).
Rizkalla further teaches with respect to claim 9, the splatter shield is configured to be disposable (the shield is removable from the dental instrument and therefore is “configured” to be disposable in that it can be removed and disposed of).
Rizkalla further teaches with respect to claim 10, wherein the splatter shield is configured to be sterilizable (the shield is “configured” to be sterilizable in that it is made of a silicone rubber which is capable of being sterilizable).
Rizkalla teaches with respect to claim 11, the splatter shield as discussed above in detail with respect to claim 1 and further teaches wherein the size and shape of the sheet material is such that it will deflect some splatter from a dental patient’s mouth when coupled to and used with the dental instrument and size and shaped to minimize interference for the dental instrument user (see fig. 1, such that it is placed near the tip therefore, it is minimizes interference with the dental instrument user, see abstract, “and 
Rizkalla further teaches with respect to claim 12, wherein the splatter shield is configured to couple with an air water syringe tip (see fig. 1, abstract, “the deflector shield is slipped upon a dental air/water/spray syringe”).
Rizkalla further teaches with respect to claim 13, wherein the splatter shield is formed of substantially clear plastic (see abstract, col. 3, ll. 53-59, “transparent…synthetic plastic material”).
Rizkalla further teaches with respect to claim 18, wherein the aperture 36 comprises a substantially circular hole in the sheet material (see figs. 2-3, col. 4, ll. 2-6, “the diameter of the generally cylindrical opening or bore 36”, the bore is circular in cross section since it is cylindrical).
Rizkalla further teaches with respect to claim 19, the splatter shield is configured to be disposable (the shield is removable from the dental instrument and therefore is “configured” to be disposable in that it can be removed and disposed of).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizkalla (5,376,003) as applied to claims 1 and 11 above, and further in view of Morrey et al. (5,554,111).
Rizkalla teaches the invention as substantially claimed and discussed above, however, does not specifically teach the splatter shield is formed of more than one material, wherein one of the more than one material is an absorbent material and another of the one or more material is a clear plastic. 
Morrey teaches with respect to claims 4-6 and 14-16, a splatter shield wherein the shield is made of more than one material and one of the more than one material is an absorbent material and another of the more than one material is a clear plastic (col. 5, ll. 17-21, “The central section 85 may be of opaque absorbent material….The peripheral section 94 may be of clear plastic”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the clear plastic material of Rizkalla to include the absorbent material in combination with the clear plastic material as taught by Morrey in order to absorb some of the splatter and reduce the amount of liquid in the mouth during the procedure help keep the worksite clear.  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizkalla (5,376,003) as applied to claims 1 and 11 above, and further in view of Dash et al. (4,848,32).
Rizkalla teaches the invention as substantially claimed and discussed above, however, does not specifically teach the aperture comprises one or more slits in the sheet material.
Dash teaches a splatter shield wherein the aperture 24 comprising one or more slits 27 in the sheet material (such that the aperture has slits, see fig. 4, see claims 13 and 15). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aperture of Rizkalla with the slits as taught by Dash in order to accommodate instruments of different sizes.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizkalla (5,376,003) in view of Coston (5,197,876).
Rizkalla teaches with respect to claim 20, a method of limiting the spread of bacteria during a dental procedure comprising providing a dental instrument 11 to be used with a dental patient, providing a splatter shield 30 for the dental instrument, the splatter shield comprising a sheet material (see figs. 1-3, col. 3, ll. 53-59, 66-68, col. 4, ll. 1-12, it is noted that the material of the shield is a sheet material since it is formed of a single integral sheet of material), an aperture 36 formed through the sheet material (see figs. 2-3), the aperture sized and shaped in a way to be frictionally and selectively coupled to the usable end of the shaft 13 of the dental instrument (see figs. 1-3, col. 3, ll. 53-59, 66-68, col. 4, ll. 1-12, see rejection above with respect to claim 1 regarding the shaft and usable end), and wherein the size and shape of the sheet material is such that it will deflect some splatter from a dental patient’s mouth when coupled to and used with the dental instrument and size and shaped to minimize interference for the dental 
 Coston teaches a method of limiting the spread of bacterial during a dental procedure including providing a dental instrument 20, providing a splatter shield 1 for the dental instrument and coupling the splatter shield to the dental instrument (see fig. 1), using the dental instrument on the dental patient (see fig. 1) and further teaches removing the splatter shield from the shaft of the dental instrument and disposing of the splatter shield (col. 2, ll. 36-38, col. 4, ll. 1-5). It is noted that Coston teaches attaching the splatter shield to the instrument (col. 3, ll. 3-7) and that the guard is disposable (see above), therefore, it is noted that the step of removing and disposing of the guard is obvious as taught by Coston.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Rizkalla with the steps of removing and disposing of the splatter shield from the dental instrument as taught by Coston in order to provide a new, clean splatter shield for individual patient’s to prevent the spread of diseases.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Rihel has been cited to teach another splatter shield for use during a dental procedure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/26/2021